UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [ X ]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number000-32311 Ameralink, Inc. (Exact name of small business issuer as specified in charter) Nevada (State or other jurisdiction of incorporation or organization) 86-1010347 (I.R.S. Employer Identification No.) 1940 Zinfandel Drive, Suite R, Rancho Cordova, CA95670 (Address of principal executive offices) (916) 768-2160 (Issuer's Telephone number, including area code) (Former name, former address, and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo o State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of August 14, 2007, the Issuer had 7,425,000 shares of its common stock, par value $0.001 per share, issued and outstanding. Transitional Small Business Disclosure Format (check one):Yes oNo x AMERALINK, INC. FORM 10-QSB Table of Contents Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements 1 Item 2. Management’s Discussion and Analysis or Plan of Operation 7 Item 3. Controls and Procedures 10 PART II- OTHER INFORMATION Item 1. Legal Proceedings 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 12 SIGNATURES 13 PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Ameralink, Inc. has included its unaudited condensed balance sheets as of June 30, 2007 and December 31, 2006 (the end of our most recently completed fiscal year), and unaudited condensed statements of operations for the three and six months ended June 30, 2007 and 2006, and for the period from December 31, 1998 (date of inception) through June 30, 2007, and unaudited condensed statements of cash flows for the six months ended June 30, 2007 and 2006, and for the period from December 31, 1998 (date of inception) through June 30, 2007, together with unaudited condensed notes thereto.In the opinion of management of Ameralink, Inc., the financial statements reflect all adjustments, all of which are normal recurring adjustments, necessary to fairly present the financial condition, results of operations, and cash flows of Ameralink, Inc. for the interim periods presented.The financial statements included in this report on Form 10-QSB should be read in conjunction with the audited financial statements of Ameralink, Inc. and the notes thereto for the year ended December 31, 2006 included in our annual report on Form 10-KSB. 1 AMERALINK,INC. (A Development Stage Company) Condensed Balance Sheets (Unaudited) June 30, December 31, 2007 2006 ASSETS Current Assets Receivable from attorney's trust account $ 2 $ 212 Total Assets $ 2 $ 212 LIABILITIES AND SHAREHOLDERS' DEFICIT Current Liabilities Accounts payable $ 23,379 $ 18,879 Payable to officers/shareholders 23,996 19,993 Advance from 518 Media, Inc. - 20,000 Total Current Liabilities 47,375 58,872 Shareholders' Deficit Common stock, $0.001 par value; 25,000,000 shares authorized; 7,425,000 shares and 7,000,000 shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 7,425 7,000 Additional paid in capital 36,100 16,525 Deficit accumulated during the development stage (90,898 ) (82,185 ) Total Shareholders' Deficit (47,373 ) (58,660 ) Total Liabilities and Shareholders' Deficit $ 2 $ 212 The accompanying notes are an integral part of these condensed financial statements. 2 AMERALINK, INC. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, For the Period from December 31, 1998 (date of inception) through June 30, 2007 2006 2007 2006 2007 General and administrative expense $ 2,748 $ 11,221 $ 8,713 $ 15,946 $ 90,898 Net Loss $ (2,748 ) $ (11,221 ) $ (8,713 ) $ (15,946 ) $ (90,898 ) Loss Per Common Share $ - $ - $ - $ - Weighted-Average Common Shares Outstanding 7,425,000 7,000,000 7,234,807 7,000,000 The accompanying notes are an integral part of these condensed financial statements. 3 AMERALINK, INC. (A Development Stage Company) Condensed Statements of Cash Flows (Unaudited) For the Six Months Ended For the period from December 31, 1998 (date of inception) June 30, through 2007 2006 June 30, 2007 Cash Flows From Operating Activities Net loss $ (8,713 ) $ (15,946 ) $ (90,898 ) Adjustments to reconcile net loss to net cash used in operating activities Changes in assets and liabilities: Receivable from attorney's trust account 210 (10,690 ) (2 ) Payable to officers/shareholders 4,003 7,246 40,521 Accounts payable 4,500 (610 ) 23,379 Net Cash Used In Operating Activities - (20,000 ) (27,000 ) Cash Flows From Investing Activities - - - Cash Flows From Financing Activities Proceeds from the sale of common stock - - 7,000 Advance received from 518 Media, Inc. 20,000 20,000 Net Cash Provided By Financing Activities - 20,000 27,000 Net Increase In Cash - - - Cash At Beginning Of Period - - - Cash At End Of Period $ - $ - $ - Supplemental disclosure of noncash investing and financing activities: Settlement of liability to 518 Media, Inc. by issuance of 425,000 shares of common stock $ 20,000 $ - $ 20,000 Contribution of payable to officers/shareholders to additional paid-in capital $ - $ - $ 16,525 The accompanying notes are an integral part of these condensed financial statements. 4 AMERALINK, INC. (A Development Stage Company) Notes to Condensed Financial Statements (A)Organization, Change in Control and Significant Accounting Policies Organization, Nature of Operationsand Change in Control - Ameralink, Inc. ("the Company") was incorporated in the State of Nevada on December 31, 1998, organized to engage in any lawful corporate business, including but not limited to, participating in mergers with, and the acquisitions of, other companies.The Company is in the development stage and has not yet commenced any formal business operations other than organizational matters.On March 31, 2004, two individuals acquired 99.6% of the stock of the Company from shareholders of the Company for $225,000.At that time, control of the Company was transferred to a new board of directors.The change of control did not constitute a business combination or reorganization, and consequently, the assets and liabilities of the Company continued to be recorded at historical cost. Condensed Interim Financial Statements – The accompanying unaudited condensed financial statements of Ameralink, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-QSB.Accordingly, these financial statements do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements.These financial statements should be read in conjunction with the Company’s annual financial statements and the notes thereto for the year ended December 31, 2006 and for the period from December 31, 1998 (date of inception) through December 31, 2006, included in the Company’s annual report on Form 10-KSB.In the opinion of the Company’s management, the accompanying unaudited condensed financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to fairly present the Company’s financial position as of June 30, 2007, its results of operations for the three months ended June 30, 2007 and 2006, and its results of operations and cash flows for the six months ended June 30, 2007 and 2006, and for the period from December 31, 1998 (date of inception), through June 30, 2007. The results of operations for the three months and the six months ended June 30, 2007, may not be indicative of the results that may be expected for the year ending December 31, 2007. Business Condition– The accompanying financial statements have been prepared in conformity withaccounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern.However, the Company has incurred losses since its inception and has not yet been successful in establishing profitable operations. These factors raise substantial doubt about the ability of the Company to continue as a going concern.In this regard, management’s plans include seeking a merger or acquisition candidate, or raising additional funds to meet its ongoing expenses through shareholder loans or private placement of its equity securities.There is no assurance that the Company will be successful in finding a merger or acquisition candidate or raising additional capital or loans, and if so, on terms favorable to the Company.The financial statements do not include any adjustments that might result from the outcome of these uncertainties. Basic Loss Per Share– Basic loss per share is computed by dividing net loss by the weighted-average number of common shares outstanding during each period.At June 30, 2007 and 2006, there were no potentially dilutive common stock equivalents. 5 (B)Agreements with 518 Media, Inc. Effective August 11 2006, the Company entered into a definitive acquisition agreement to acquire 518 Media, Inc. (518 Media).The consummation of the transaction was subject to meeting a number of conditions precedent to closing.The agreement was formally terminated effective December 8, 2006, because the parties were unable to satisfy certain of the conditions required for the closing of the transaction.In connection with the agreement, 518 Media had advanced $20,000 into the trust account of the Company’s legal counsel to assist the Company in the payment of expenses in completing the acquisition. Upon termination, the agreement provided for the issuance of 425,000 shares of restricted common stock with piggy-back registration rights to 518 Media in consideration for the advance received.In March 2007, the Company instructed the transfer agent to issue 425,000 shares in satisfaction of all obligations to 518 Media. (C)Related Party Transactions Since the inception of the Company through the date of the change of control described above, the operating expenses of the Company were paid by the former principal shareholder of the Company (with the exception of expenses paid by the initial proceeds from the sale of common stock).The total amount paid by the former principal shareholder was $16,525 through the date of the change of control.In connection with the change of control, the former principal shareholder contributed the amount owed to him by the Company totaling $16,525 back to the capital of the Company.Since March 31, 2004, new officers and shareholders have advanced the Company $23,996 for the payment of expenses incurred since the change of control. The Company neither owns nor leases any real or personal property.Office services are provided without charge by an officer and director of the Company.Such costs are not significant to the financial statements and accordingly, have not been reflected herein. 6 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION Forward Looking Statements This discussion and analysis is designed to be read in conjunction with the Management’s Discussion and Analysis set forth in Ameralink, Inc.’s Form 10-KSB for the fiscal year ended December 31, 2006.As used herein, “we,” “our,” “us” and the like refer to Ameralink, Inc. This report and other information made publicly available by Ameralink, Inc. from time to time may contain certain forward looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other information relating to Ameralink, Inc. and its business that are based on the beliefs of our management and assumptions made concerning information then currently available to management.Such statements reflect the views of our management at the time they are made and may not be accurate descriptions of the future.The discussion of future events, including the business prospects of Ameralink, Inc., is subject to the material risks listed below and based on assumptions made by management.These risks include our ability to identify and negotiate transactions that provide the potential for future shareholder value, our ability to attract the necessary additional capital to permit us to take advantage of opportunities with which we are presented, and our ability to generate sufficient revenue such that we can support our current cost structure and planned future operations, as well as to pay prior liabilities incurred. Should one or more of these or other risks materialize or if the underlying assumptions of management prove incorrect, actual results of Ameralink, Inc. may vary materially from those described in the forward looking statements.We do not intend to update these forward-looking statements, except as may occur in the regular course of our periodic reporting obligations. Risk factors The material risks that we believe are faced by Ameralink as of the date of this report are set forth below.This discussion of risks is not intended to be exhaustive.The risks set forth below and other risks not currently anticipated or fully appreciated by the management could adversely affect the business and prospects of Ameralink.These risks include: Development Stage Company We have no current operations, revenues, or significant assets.We face all of the risks inherent in the start-up of a new business and do not have a historical basis on which to evaluate whether or not our proposed business can be successful, including whether we can implement a business model and pricing strategy that will permit us to operate profitably; hire and retain management and employees with the necessary skills to successfully implement our business strategy; and successfully develop and implement administrative and support systems such as personnel management, accounting records and controls, service and support, record keeping and office administration. Dependence on Management We are heavily dependent upon the skill, talents, and abilities of our president, Robert Freiheit. Mr. Freiheit will be primarily responsible for the decisions concerning the implementation of a business model. Mr. Freiheit will not devote his fully business time to Ameralink and will continue to be engaged in outside business activities. We will be dependent upon the business acumen and expertise of management and the applicability of their backgrounds to the business decisions required to be made on our behalf. 7 No Trading Market for the Common Stock There is no existing trading market for the Common Stock and it is unlikely that one will develop in the foreseeable future.The shares of Common Stock may be subject to the Penny Market Reform Act of 1990 (the “Reform Act”). In October 1990, Congress enacted the Reform Act to counter fraudulent practices common in penny stock transactions. If the shares are determined to be subject to the Reform Act, this may also adversely affect the ability to sell shares in the future. Lack of Dividends It is anticipated that we will invest any profits generated from our operations, and therefore, it is unlikely that we will pay dividends on our common stock in the foreseeable future. Control of Ameralink by Management The two directors of Ameralink currently hold voting and dispositive power over an aggregate of 6,973,600 shares of our common stock, which represents 93.9% of the currently issued and outstanding common stock.Since action by the stockholders on most matters, including the election of directors, only requires approval by a vote of the majority of shares voted on the mater, the current directors and executive officers of Ameralink will be able to significantly influence, if not control, the election of directors of Ameralink and the outcome of other matters submitted to the stockholders for consideration. Unforeseen Risks In addition to the above risks, the future business of Ameralink will be subject to risks not currently foreseen or fully appreciated by our management. Should one or more of these or other risks materialize, or if the underlying assumptions of management prove incorrect, actual results may vary materially from those described in the forward-looking statements.We do not intend to update these forward-looking statements, except as may occur in the regular course of our periodic reporting obligations. Overview Ameralink, Inc. was incorporated in the State of Nevada on December 31, 1998, organized to engage in any lawful corporate business, including but not limited to, participating in mergers with, and the acquisitions of, other companies.We are in the development stage and have not yet commenced any formal business operations.All activities since December 31, 1998 relate to our formation and the seeking of investment or merger opportunities.On March 31, 2004, control of Ameralink, Inc. was transferred to a new board of directors. Plan of Operations We were formed to engage in a merger with or acquisition of an unidentified foreign or domestic company which desires to become a reporting ("public") company whose securities are qualified for trading in the United States secondary market. We meet the definition of a "blank check" company under the Securities Act of 1933, as amended. We have been in the developmental stage since inception and have no operations to date. We have considered certain acquisition candidates, but have not yet consummated any of these transactions. 8 We will not acquire or merge with any entity which cannot provide audited financial statements at or within a reasonable period of time after closing of the proposed transaction. We are subject to all the reporting requirements included in the Exchange Act. Included in these requirements is our duty to file audited financial statements as part of our Form 8-K to be filed with the Securities and Exchange Commission upon consummation of a merger or acquisition, as well as our audited financial statements included in our annual report on Form 10-KSB.If such audited financial statements are not available at closing, or within time parameters necessary to insure our compliance with the requirements of the Exchange Act, or if the audited financial statements provided do not conform to the representations made by the target business, the closing documents may provide that the proposed transaction will be voidable at the discretion of our present management. We will not restrict our search for any specific kind of businesses, but may acquire a business which is in its preliminary or development stage, which is already in operation, or in essentially any stage of its business life. It is impossible to predict at this time the status of any business in which we may become engaged, in that such business may need to seek additional capital, may desire to have its shares publicly traded, or may seek other perceived advantages which we may offer. A business combination with a target business will normally involve the transfer to the target business of the majority of our common stock, and the substitution by the target business of its own management and board of directors. We have, and will continue to have, no capital with which to provide the owners of business opportunities with any cash or other assets. However, management believes we will be able to offer owners of acquisition candidates the opportunity to acquire a controlling ownership interest in a publicly registered company without incurring the cost and time required to conduct an initial public offering. Our Chief Executive Officer has not conducted market research and is not aware of statistical data to support the perceived benefits of a merger or acquisition transaction for the owners of a business opportunity. Our audit reflects the fact that we have no current source of income.Further, that without realization of additional capital, it would be unlikely for us to continue as a going concern. Our majority stockholders have agreed that they will advance additional funds which are needed for operating capital and for costs in connection with searching for or completing an acquisition or merger. Such advances will be made without expectation of repayment unless the owners of the business which we acquire or merge with agree to repay all or a portion of such advances. There is no minimum or maximum amount such stockholder will advance to us. We will not borrow any funds for the purpose of repaying advances made by such stockholder, and we will not borrow any funds to make any payments to our promoters, management or their affiliates or associates. Recent Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements, which provides enhanced guidance for using fair value to measure assets and liabilities.SFAS No. 157 establishes a common definition of fair value, provides a framework for measuring fair value under generally accepted accounting principles, and expands disclosure requirements about fair value measurements.SFAS No. 157 is effective for financial statements issued in fiscal years beginning after November 15, 2007, and for interim periods within those fiscal years.We are currently evaluating the impact, if any, the adoption of SFAS No. 157 will have on our financial reporting and disclosures. In February 2007, the FASB issued SFAS No.159, The Fair Value Option for Financial Assets and Financial Liabilities- including an Amendment of FASB Statement No.115, which allows an entity to choose to measure certain financial instruments and liabilities at fair value. Subsequent measurements for the financial instruments and liabilities an entity elects to fair value will be recognized in earnings. SFAS No.159 also establishes additional disclosure requirements. SFAS No.159 is effective for fiscal years beginning after November15, 2007, with early adoption permitted provided that the entity also adopts SFAS No.157. We are currently evaluating whether to adopt SFAS No.159. 9 ITEM 3.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures In accordance with Section 302 of the Sarbanes-Oxley Act of 2002 and the Securities Exchange Act of 1934 Rules Section 13a-15(e) and 15d-15(e), we maintain disclosure controls and procedures pursuant to which management under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, carried out, as of the end of the quarter ended June 30, 2007, a review and evaluation of the effectiveness of our disclosure controls and procedures.Based on this evaluation, our Chief Executive Officer and Chief Financial Officer has concluded that our disclosure controls and procedures are effective to ensure that information required to be disclosed by Ameralink in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported with the time periods specified by the SEC’s rules and forms. Changes in Internal Controls There were no changes in our internal control over financial reporting that occurred during the quarter ended June 30, 2007 that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 10 PART II - OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS None ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None ITEM 3.DEFAULTS UPON SENIOR SECURITIES None ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5.OTHER INFORMATION None 11 ITEM 6.EXHIBITS Exhibit Number SEC Reference Number Title of Document Location 1 (31) Rule 13(a) – 14(a)/15(d) – 14(a) Certification This filing 2 (32) Section 1350 Certification This filing 12 SIGNATURES In accordance with the requirements of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERALINK, INC. Dated:August 14, 2007 By /s/ Robert Freiheit Robert Freiheit, President and Chief Executive Officer (Principal Executive Officer) 13
